Exhibit 10.13
SUMMIT HOTEL PROPERTIES, INC.
2011 EQUITY INCENTIVE PLAN

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Section       Page  
 
            Article I DEFINITIONS     1  
 
           
1.01.
  Affiliate     1  
1.02.
  Agreement     1  
1.03.
  Award     1  
1.04.
  Board     1  
1.05.
  Change in Control     1  
1.06.
  Code     2  
1.07.
  Committee     2  
1.08.
  Common Stock     3  
1.09.
  Company     3  
1.10.
  Control Change Date     3  
1.11.
  Corresponding SAR     3  
1.12.
  Dividend Equivalent Right     3  
1.13.
  Exchange Act     4  
1.14.
  Fair Market Value     4  
1.15.
  Incentive Award     4  
1.16.
  Initial Value     4  
1.17.
  LTIP Unit     4  
1.18.
  Operating Partnership     4  
1.19.
  Option     5  
1.20.
  Other Equity-Based Award     5  
1.21.
  Participant     5  
1.22.
  Performance Units     5  
1.23.
  Plan     5  
1.24.
  REIT     5  
1.25.
  SAR     5  
1.26.
  Stock Award     6  
1.27.
  Ten Percent Shareholder     6  
 
            Article II PURPOSES     6  
 
            Article III ADMINISTRATION     6  
 
            Article IV ELIGIBILITY     7  
 
            Article V COMMON STOCK SUBJECT TO PLAN     7  
 
           
5.01.
  Common Stock Issued     7  
5.02.
  Aggregate Limit     8  
5.03.
  Reallocation of Shares     8  
 
            Article VI OPTIONS     9  
 
           
6.01.
  Award     9  
6.02.
  Option Price     9  

-i- 



--------------------------------------------------------------------------------



 



              Section       Page  
 
           
6.03.
  Maximum Option Period     9  
6.04.
  Nontransferability     9  
6.05.
  Transferable Options     10  
6.06.
  Employee Status     10  
6.07.
  Exercise     10  
6.08.
  Payment     10  
6.09.
  Shareholder Rights     11  
6.10.
  Disposition of Shares     11  
 
            Article VII SARS     11  
 
           
7.01.
  Award     11  
7.02.
  Maximum SAR Period     11  
7.03.
  Nontransferability     11  
7.04.
  Transferable SARs     12  
7.05.
  Exercise     12  
7.06.
  Employee Status     12  
7.07.
  Settlement     13  
7.08.
  Shareholder Rights     13  
 
            Article VIII STOCK AWARDS     13  
 
           
8.01.
  Award     13  
8.02.
  Vesting     13  
8.03.
  Employee Status     13  
8.04.
  Shareholder Rights     13  
 
            Article IX PERFORMANCE UNIT AWARDS     14  
 
           
9.01.
  Award     14  
9.02.
  Earning the Award     14  
9.03.
  Payment     14  
9.04.
  Shareholder Rights     14  
9.05.
  Nontransferability     15  
9.06.
  Transferable Performance Units     15  
9.07.
  Employee Status     15  
 
            Article X OTHER EQUITY—BASED AWARDS     15  
 
           
10.01.
  Award     15  
10.02.
  Terms and Conditions     16  
10.03.
  Payment or Settlement     16  
10.04.
  Employee Status     16  
10.05.
  Shareholder Rights     16  
 
            Article XI INCENTIVE AWARDS     16  
 
           
11.01.
  Award     16  
11.02.
  Terms and Conditions     17  
11.03.
  Nontransferability     17  
11.04.
  Employee Status     17  
11.05.
  Settlement     17  

-ii- 



--------------------------------------------------------------------------------



 



              Section       Page  
 
           
11.06.
  Shareholder Rights     18  
 
            Article XII ADJUSTMENT UPON CHANGE IN COMMON STOCK     18  
 
            Article XIII COMPLIANCE WITH LAW AND APPROVAL OF REGULATORY BODIES  
  19  
 
            Article XIV GENERAL PROVISIONS     19  
 
           
14.01.
  Effect on Employment and Service     19  
14.02.
  Unfunded Plan     19  
14.03.
  Rules of Construction     19  
14.04.
  Withholding Taxes     20  
14.05.
  REIT Status     20  
 
            Article XV CHANGE IN CONTROL     20  
 
           
15.01.
  Impact of Change in Control     20  
15.02.
  Assumption Upon Change in Control     21  
15.03.
  Cash-Out Upon Change in Control     21  
15.04.
  Limitation of Benefits     21  
 
            Article XVI AMENDMENT     23  
 
            Article XVII DURATION OF PLAN     23  
 
            Article XVIII EFFECTIVE DATE OF PLAN     24  

-iii- 



--------------------------------------------------------------------------------



 



ARTICLE I
DEFINITIONS
1.01. Affiliate
     Affiliate means any entity, whether now or hereafter existing, which
controls, is controlled by, or is under common control with, the Company
(including, but not limited to, joint ventures, limited liability companies and
partnerships). For this purpose, the term “control” shall mean ownership of 50%
or more of the total combined voting power or value of all classes of shares or
interests in the entity, or the power to direct the management and policies of
the entity, by contract or otherwise.
1.02. Agreement
     Agreement means a written agreement (including any amendment or supplement
thereto) between the Company and a Participant specifying the terms and
conditions of an Award granted to such Participant.
1.03. Award
     Award means any Option, SAR, Stock Award, Performance Unit award, Other
Equity-Based Award or Incentive Award.
1.04. Board
     Board means the Board of Directors of the Company.
1.05. Change in Control
     “Change in Control” shall mean a change in control of the Company which
will be deemed to have occurred after the date hereof if:

(1)   any “person” as such term is used in Section 3(a)(9) of the Exchange Act,
as modified and used in Sections 13(d) and 14(d) thereof except that such term
shall not include (A) the Company or any of its subsidiaries, (B) any trustee or
other fiduciary holding securities under an employee benefit plan of the Company
or any of its affiliates, (C) an underwriter temporarily holding securities
pursuant to an offering of such securities, (D) any corporation owned, directly
or indirectly, by the shareholders of the Company in substantially the same
proportions as their ownership of the Company’s common stock, or (E) any person
or group as used in Rule 13d-1(b) under the Exchange Act, is or becomes the
Beneficial Owner, as such term is defined in Rule 13d-3 under the Exchange Act,
directly or indirectly, of securities of the Company representing more than 50%
of the combined voting power of outstanding Company securities;

-1-



--------------------------------------------------------------------------------



 



(2)   during any period of two consecutive years, individuals who at the
beginning of such period constitute the Board, and any new director (other than
(A) a director designated by a person who has entered into an agreement with the
Company to effect a transaction described in clause (1), (3), or (4) of this
Section 1.05 or (B) a director whose initial assumption of office is in
connection with an actual or threatened election contest, including but not
limited to a consent solicitation, relating to the election of directors of the
Company) whose election by the Board or nomination for election by the Company’s
shareholders was approved by a vote of at least two-thirds (2/3) of the
directors then still in office who either were directors at the beginning of the
period or whose election or nomination for election was previously so approved,
cease for any reason to constitute at least a majority thereof;   (3)   there is
consummated a merger or consolidation of the Company or any direct or indirect
subsidiary of the Company with any other corporation, other than a merger or
consolidation in which the holders of Company voting securities immediately
before the merger or consolidation continue to own more than 50% of the combined
voting power of the Company or the surviving entity in the merger or
consolidation or any parent thereof outstanding immediately after such merger or
consolidation; or   (4)   there is consummated an agreement for the sale or
disposition by the Company of all or substantially all of the Company’s assets
(or any transaction having a similar effect, including a liquidation) other than
a sale or disposition by the Company of all or substantially all of the
Company’s assets to an entity, more than fifty percent (50%) of the combined
voting power and common stock of which is owned by shareholders of the Company
in substantially the same proportions as their ownership of the common stock of
the Company immediately prior to such sale.

If a change in control constitutes a payment event with respect to any Option,
SAR, Stock Award, Performance Unit or Other Equity-Based Award that provides for
the deferral of compensation and is subject to Section 409A of the Code, no
payment will be made under that award on account of a Change in Control unless
the event described in (1), (2), (3) or (4) above, as applicable, constitutes a
“change in control event” under Treasury Regulation Section 1.409A-3(i)(5).
1.06. Code
     Code means the Internal Revenue Code of 1986, and any amendments thereto.
1.07. Committee
     Committee means the Compensation Committee of the Board. Unless otherwise
determined by the Board, the Committee shall consist solely of two or more
non-employee members of the Board, each of whom is intended to qualify as a
“non-employee director” as defined by Rule 16b-3 of the Exchange Act or any
successor rule, an “outside director” for

-2-



--------------------------------------------------------------------------------



 



purposes of Section 162(m) of the Code (if awards under the Plan are subject to
the deduction limitation of Section 162(m) of the Code) and an “independent
director” under the rules of any exchange or automated quotation system on which
the Common Stock is listed, traded or quoted; provided , that any action taken
by the Committee shall be valid and effective, whether or not the members of the
Committee at the time of such action are later determined not to have satisfied
the foregoing requirements or otherwise provided in any charter of the
Committee. If there is no Compensation Committee, then “Committee” means the
Board; and provided, further that with respect to awards made to a member of the
Board who is not an employee of the Company or an Affiliate, “Committee” means
the Board.
1.08. Common Stock
     Common Stock means the common stock, par value $0.01 per share, of the
Company.
1.09. Company
     Company means Summit Hotel Properties, Inc., a Maryland corporation.
1.10. Control Change Date
     Control Change Date means the date on which a Change in Control occurs. If
a Change in Control occurs on account of a series of transactions, the “Control
Change Date” is the date of the last of such transactions.
1.11. Corresponding SAR
     Corresponding SAR means an SAR that is granted in relation to a particular
Option and that can be exercised only upon the surrender to the Company,
unexercised, of that portion of the Option to which the SAR relates.
1.12. Dividend Equivalent Right
     Dividend Equivalent Right means the right, subject to the terms and
conditions prescribed by the Committee, of a Participant to receive (or have
credited) cash, shares or other property in amounts equivalent to the cash,
shares or other property dividends declared on shares of Common Stock with
respect to specified Performance Units or units denominated in shares of Common
Stock or other Company securities subject to an Other Equity-Based Award, as
determined by the Committee, in its sole discretion. The Committee may provide
that such Dividend Equivalents (if any) shall be distributed only when, and to
the extent that, the underlying award is vested or earned and also may provide
that Dividend Equivalents (if any) shall be deemed to have been reinvested in
additional shares of Common Stock or otherwise reinvested.

-3-



--------------------------------------------------------------------------------



 



1.13. Exchange Act
     Exchange Act means the Securities Exchange Act of 1934, as amended.
1.14. Fair Market Value
     Fair Market Value means, on any given date, the reported “closing” price of
a share of Common Stock on the New York Stock Exchange for such date or, if
there is no closing price for a share of Common Stock on the date in question,
the closing price for a share of Common Stock on the last preceding date for
which a quotation exists. If, on any given date, the Common Stock is not listed
for trading on the New York Stock Exchange, then Fair Market Value shall be the
“closing” price of a share of Common Stock on such other exchange on which the
Common Stock is listed for trading for such date (or, if there is no closing
price for a share of Common Stock on the date in question, the closing price for
a share of Common Stock on the last preceding date for which such quotation
exists) or, if the Common Stock is not listed on any exchange, the amount
determined by the Committee using any reasonable method in good faith and in
accordance with the regulations under Section 409A of the Code.
1.15. Incentive Award
     Incentive Award means an award awarded under Article XI which, subject to
the terms and conditions prescribed by the Committee, entitles the Participant
to receive a payment from the Company or an Affiliate.
1.16. Initial Value
     Initial Value means, with respect to a Corresponding SAR, the option price
per share of the related Option and, with respect to an SAR granted
independently of an Option, the price per share of Common Stock as determined by
the Committee on the date of grant; provided, however, that the price shall not
be less than the Fair Market Value on the date of grant. Except as provided in
Article XII, the Initial Value of an outstanding SAR may not be reduced (by
amendment, cancellation and new grant or otherwise) without the approval of
shareholders.
1.17. LTIP Unit
     LTIP Unit means an “LTIP Unit” as defined in the Operating Partnership’s
partnership agreement. An LTIP Unit granted under this Plan represents the right
to receive the benefits, payments or other rights in respect of an LTIP Unit set
forth in that partnership agreement, subject to the terms and conditions of the
applicable Agreement and that partnership agreement.
1.18. Operating Partnership
     Operating Partnership means Summit Hotel OP, LP, a Delaware limited
partnership.

-4-



--------------------------------------------------------------------------------



 



1.19. Option
     Option means a share option that entitles the holder to purchase from the
Company a stated number of Common Stock at the price set forth in an Agreement.
1.20. Other Equity-Based Award
     Other Equity-Based Award means any award other than an Option, SAR, a
Performance Unit award or a Stock Award which, subject to such terms and
conditions as may be prescribed by the Committee, entitles a Participant to
receive Common Stock or rights or units valued in whole or in part by reference
to, or otherwise based on, Common Stock (including securities convertible into
Common Stock) or other equity interests including LTIP Units.
1.21. Participant
     Participant means an employee or officer of the Company or an Affiliate, a
member of the Board, or an individual who provides bona fide services to the
Company or an Affiliate (including an individual who provides services to the
Company or an Affiliate by virtue of employment with, or providing services to,
the Operating Partnership), and who satisfies the requirements of Article IV and
is selected by the Committee to receive an Award.
1.22. Performance Units
     Performance Units means an award, in the amount determined by the
Committee, stated with reference to a specified number of shares of Common
Stock, that in accordance with the terms of an Agreement entitles the holder to
receive a payment for each specified unit equal to the value of the Performance
Unit on the date of payment.
1.23. Plan
     Plan means this Summit Hotel Properties Inc. 2011 Equity Incentive Plan.
1.24. REIT
     REIT means a real estate investment trust within the meaning of
Sections 856 through 860 of the Code.
1.25. SAR
     SAR means a share appreciation right that in accordance with the terms of
an Agreement entitles the holder to receive, with respect to each share of
Common Stock encompassed by the exercise of the SAR, the excess, if any, of the
Fair Market Value at the time of exercise over the Initial Value. References to
“SARs” include both Corresponding SARs and SARs granted independently of
Options, unless the context requires otherwise.

-5-



--------------------------------------------------------------------------------



 



1.26. Stock Award
     Stock Award means Common Stock awarded to a Participant under Article VIII.
1.27. Ten Percent Shareholder
     Ten Percent Shareholder means any individual owning more than ten percent
(10%) of the total combined voting power of all classes of stock of the Company
or of a “parent corporation” or “subsidiary corporation” (as such terms are
defined in Section 424 of the Code) of the Company. An individual shall be
considered to own any voting shares owned (directly or indirectly) by or for his
or her brothers, sisters, spouse, ancestors or lineal descendants and shall be
considered to own proportionately any voting shares owned (directly or
indirectly) by or for a corporation, partnership, estate or trust of which such
individual is a shareholder, partner or beneficiary.
ARTICLE II
PURPOSES
     The Plan is intended to assist the Company and its Affiliates in recruiting
and retaining employees, directors and other service providers with ability and
initiative by enabling such persons or entities to participate in the future
success of the Company and its Affiliates and to associate their interests with
those of the Company and its shareholders. The Plan is intended to permit the
grant of both Options qualifying under Section 422 of the Code (“incentive stock
options”) and Options not so qualifying, and the grant of SARs, Stock Awards,
Performance Units, Other Equity-Based Awards and Incentive Awards in accordance
with the Plan and any procedures that may be established by the Committee. No
Option that is intended to be an incentive stock option shall be invalid for
failure to qualify as an incentive stock option (and shall be considered a
nonstatutory option in the event, and to the extent, of such failure). The
proceeds received by the Company from the sale of Common Stock pursuant to this
Plan shall be used for general corporate purposes.
ARTICLE III
ADMINISTRATION
     The Plan shall be administered by the Committee. The Committee shall have
authority to grant SARs, Stock Awards, Performance Units, Options, Other
Equity-Based Awards and Incentive Awards upon such terms (not inconsistent with
the provisions of this Plan), as the Committee may consider appropriate. Such
terms may include, but are not limited to, conditions (in addition to those
contained in this Plan), on the exercisability of all or any part of an Option
or SAR or on the transferability or forfeitability of an Award. Notwithstanding
any such conditions, the Committee may, in its discretion, accelerate the time
at which any Option or SAR may be exercised, or the time at which a Stock Award
or Other Equity-Based Award may become transferable or nonforfeitable or the
time at which an Other Equity-Based Award, an award of Performance Units or an
Incentive Award may be settled. In addition, the Committee

-6-



--------------------------------------------------------------------------------



 



shall have complete authority to interpret all provisions of this Plan; to
prescribe the form of Agreements; to adopt, amend, and rescind rules and
regulations pertaining to the administration of the Plan (including rules and
regulations that require or allow Participants to defer the payment of benefits
under the Plan); and to make all other determinations necessary or advisable for
the administration of this Plan. The Committee’s determinations under the Plan
(including without limitation, determinations of the individuals to receive
awards under the Plan, the form, amount and timing of such awards, the terms and
provisions of such awards and the Agreements) need not be uniform and may be
made by the Committee selectively among individuals who receive, or are eligible
to receive, awards under the Plan, whether or not such persons are similarly
situated. The express grant in the Plan of any specific power to the Committee
shall not be construed as limiting any power or authority of the Committee. Any
decision made, or action taken, by the Committee in connection with the
administration of this Plan shall be final and conclusive. The members of the
Committee shall not be liable for any act done in good faith with respect to
this Plan or any Agreement, Option, SAR, Stock Award, Other Equity-Based Award,
Incentive Award or award of Performance Units. All expenses of administering
this Plan shall be borne by the Company.
ARTICLE IV
ELIGIBILITY
     Any employee of the Company or an Affiliate (including a trade or business
that becomes an Affiliate after the adoption of this Plan) and any member of the
Board is eligible to participate in this Plan. In addition, any other individual
who provides significant services to the Company or an Affiliate (including an
individual who provides services to the Company or an Affiliate by virtue of
employment with, or providing services to, the Operating Partnership), is
eligible to participate in this Plan if the Committee, in its sole discretion,
determines that the participation of such individual is in the best interest of
the Company.
ARTICLE V
COMMON STOCK SUBJECT TO PLAN
5.01. Common Stock Issued
     Upon the award of Common Stock pursuant to a Stock Award, an Other
Equity-Based Award or in settlement of an Incentive Award or an award of
Performance Units, the Company may deliver to the Participant shares of Common
Stock from its treasury shares or authorized but unissued Common Stock. Upon the
exercise of any Option, SAR or Other Equity-Based Award denominated in Common
Stock, the Company may deliver to the Participant (or the Participant’s broker
if the Participant so directs), shares of Common Stock from its treasury shares
or authorized but unissued Common Stock.

-7-



--------------------------------------------------------------------------------



 



5.02. Aggregate Limit
     (a) The maximum aggregate number of shares of Common Stock that may be
issued under this Plan pursuant to the exercise of Options and SARs, the grant
of Stock Awards or Other Equity-Based Awards and the settlement of Incentive
Awards and Performance Units is equal to the lesser of (i) 2,344,045 shares or
(ii) eight and one-half percent (8.5%) of the total number of shares of Common
Stock sold in the Company’s initial public offering (including the number of
shares sold on account of the underwriter’s exercise of their over-allotment
option) plus the number of shares sold in the concurrent private placement.
Other Equity-Based Awards that are LTIP Units shall reduce the maximum aggregate
number of shares of Common Stock that may be issued under this Plan on a
one-for-one basis, i.e., each such unit shall be treated as an award of Common
Stock.
     (b) The maximum number of shares of Common Stock that may be issued under
this Plan in accordance with Section 5.02(a) shall be subject to adjustment as
provided in Article XII.
     (c) All of the shares of Common Stock that may be issued under this Plan
may be issued in the form of incentive stock options or Corresponding SARs that
are related to incentive stock options.
5.03. Reallocation of Shares
     If any award or grant under the Plan (including LTIP Units) expires, is
forfeited or is terminated without having been exercised or is paid in cash
without delivery of Common Stock, then any shares of Common Stock covered by
such lapsed, cancelled, expired, unexercised or cash-settled portion of such
award or grant and any forfeited, lapsed, cancelled or expired LTIP Units shall
be available for the grant of other Options, SARs, Stock Awards, Other
Equity-Based Awards and settlement of Performance Units and Incentive Awards
under this Plan. Any shares of Common Stock tendered or withheld to satisfy the
grant or exercise price or tax withholding obligation pursuant to any award
shall not increase the number of shares available for future grants or awards.
If shares of Common Stock are issued in settlement of an SAR, the number of
shares of Common Stock available under the Plan shall be reduced by the number
of shares of Common Stock for which the SAR was exercised rather than the number
of shares of Common Stock issued in settlement of the SAR. To the extent
permitted by applicable law or the rules of any exchange on which the shares of
Common Stock are listed for trading, shares of Common Stock issued in assumption
of, or in substitution for, any outstanding awards of any entity acquired in any
form of combination by the Company or any Affiliate shall not reduce the number
of shares of Common Stock available for issuance under the Plan.

-8-



--------------------------------------------------------------------------------



 



ARTICLE VI
OPTIONS
6.01. Award
     In accordance with the provisions of Article IV, the Committee will
designate each individual to whom an Option is to be granted and will specify
the number of shares of Common Stock covered by such awards.
6.02. Option Price
     The price per share of Common Stock purchased on the exercise of an Option
shall be determined by the Committee on the date of grant, but shall not be less
than the Fair Market Value on the date the Option is granted. Notwithstanding
the preceding sentence, the price per share of Common Stock purchased on the
exercise of any Option that is an incentive stock option granted to an
individual who is a Ten Percent Shareholder on the date such option is granted,
shall not be less than one hundred ten percent (110%) of the Fair Market Value
on the date the Option is granted. Except as provided in Article XII, the price
per share of an outstanding Option may not be reduced (by amendment,
cancellation and new grant or otherwise) without the approval of shareholders.
6.03. Maximum Option Period
     The maximum period in which an Option may be exercised shall be determined
by the Committee on the date of grant except that no Option shall be exercisable
after the expiration of ten years from the date such Option was granted. In the
case of an incentive stock option granted to a Participant who is a Ten Percent
Shareholder on the date of grant, such Option shall not be exercisable after the
expiration of five years from the date of grant. The terms of any Option may
provide that it is exercisable for a period less than such maximum period.
6.04. Nontransferability
     Except as provided in Section 6.05, each Option granted under this Plan
shall be nontransferable except by will or by the laws of descent and
distribution. In the event of any transfer of an Option (by the Participant or
his transferee), the Option and any Corresponding SAR that relates to such
Option must be transferred to the same person or persons or entity or entities.
Except as provided in Section 6.05, during the lifetime of the Participant to
whom the Option is granted, the Option may be exercised only by the Participant.
No right or interest of a Participant in any Option shall be liable for, or
subject to, any lien, obligation, or liability of such Participant.

-9-



--------------------------------------------------------------------------------



 



6.05. Transferable Options
     Section 6.04 to the contrary notwithstanding, if the Agreement provides, an
Option that is not an incentive stock option may be transferred by a Participant
to the Participant’s children, grandchildren, spouse, one or more trusts for the
benefit of such family members or a partnership in which such family members are
the only partners, on such terms and conditions as may be permitted under
Rule 16b-3 under the Exchange Act as in effect from time to time. The holder of
an Option transferred pursuant to this Section shall be bound by the same terms
and conditions that governed the Option during the period that it was held by
the Participant; provided, however, that such transferee may not transfer the
Option except by will or the laws of descent and distribution. In the event of
any transfer of an Option (by the Participant or his transferee), the Option and
any Corresponding SAR that relates to such Option must be transferred to the
same person or persons or entity or entities. Notwithstanding the foregoing, an
Option may not be transferred for consideration absent shareholder approval.
6.06. Employee Status
     For purposes of determining the applicability of Section 422 of the Code
(relating to incentive stock options), or in the event that the terms of any
Option provide that it may be exercised only during employment or continued
service or within a specified period of time after termination of employment or
continued service, the Committee may decide to what extent leaves of absence for
governmental or military service, illness, temporary disability, or other
reasons shall not be deemed interruptions of continuous employment or service.
6.07. Exercise
     Subject to the provisions of this Plan and the applicable Agreement, an
Option may be exercised in whole at any time or in part from time to time at
such times and in compliance with such requirements as the Committee shall
determine; provided, however, that incentive stock options (granted under the
Plan and all plans of the Company and its Affiliates) may not be first
exercisable in a calendar year for shares of Common Stock having a Fair Market
Value (determined as of the date an Option is granted) exceeding $100,000. An
Option granted under this Plan may be exercised with respect to any number of
whole shares less than the full number for which the Option could be exercised.
A partial exercise of an Option shall not affect the right to exercise the
Option from time to time in accordance with this Plan and the applicable
Agreement with respect to the remaining shares subject to the Option. The
exercise of an Option shall result in the termination of any Corresponding SAR
to the extent of the number of shares with respect to which the Option is
exercised.
6.08. Payment
     Subject to rules established by the Committee and unless otherwise provided
in an Agreement, payment of all or part of the Option price may be made in cash,
certified check, by tendering shares of Common Stock (or by attestation of
ownership of Common Stock), by a

-10-



--------------------------------------------------------------------------------



 



broker-assisted cashless exercise or in such other form or manner acceptable to
the Committee. If shares of Common Stock are used to pay all or part of the
Option price, the sum of the cash and cash equivalent and the date of exercise
Fair Market Value of the shares surrendered must not be less than the Option
price of the shares for which the Option is being exercised.
6.09. Shareholder Rights
     No Participant shall have any rights as a shareholder with respect to the
shares of Common Stock subject to an Option until the date of exercise of such
Option.
6.10. Disposition of Shares
     A Participant shall notify the Company of any sale or other disposition of
shares of Common Stock acquired pursuant to an Option that was an incentive
stock option if such sale or disposition occurs (i) within two years of the
grant of an Option or (ii) within one year of the issuance of the shares of
Common Stock to the Participant. Such notice shall be in writing and directed to
the Secretary of the Company.
ARTICLE VII
SARS
7.01. Award
     In accordance with the provisions of Article IV, the Committee will
designate each individual to whom SARs are to be granted and will specify the
number of shares of Common Stock covered by such awards. No Participant may be
granted Corresponding SARs (under the Plan and all plans of the Company and its
Affiliates) that are related to incentive stock options which are first
exercisable in any calendar year for shares of Common Stock having an aggregate
Fair Market Value (determined as of the date the related Option is granted) that
exceeds $100,000.
7.02. Maximum SAR Period
     The term of each SAR shall be determined by the Committee on the date of
grant, except that no SAR shall have a term of more than ten years from the date
of grant. In the case of a Corresponding SAR that is related to an incentive
stock option granted to a Participant who is a Ten Percent Shareholder on the
date of grant, such Corresponding SAR shall not be exercisable after the
expiration of five years from the date of grant. The terms of any SAR may
provide that it has a term that is less than such maximum period.
7.03. Nontransferability
     Except as provided in Section 7.04, each SAR granted under this Plan shall
be nontransferable except by will or by the laws of descent and distribution. In
the event of any

-11-



--------------------------------------------------------------------------------



 



such transfer, a Corresponding SAR and the related Option must be transferred to
the same person or persons or entity or entities. Except as provided in
Section 7.04, during the lifetime of the Participant to whom the SAR is granted,
the SAR may be exercised only by the Participant. No right or interest of a
Participant in any SAR shall be liable for, or subject to, any lien, obligation,
or liability of such Participant.
7.04. Transferable SARs
     Section 7.03 to the contrary notwithstanding, if the Agreement provides, an
SAR, other than a Corresponding SAR that is related to an incentive stock
option, may be transferred by a Participant to the Participant’s children,
grandchildren, spouse, one or more trusts for the benefit of such family members
or a partnership in which such family members are the only partners, on such
terms and conditions as may be permitted under Rule 16b-3 under the Exchange Act
as in effect from time to time. The holder of an SAR transferred pursuant to
this Section shall be bound by the same terms and conditions that governed the
SAR during the period that it was held by the Participant; provided, however,
that such transferee may not transfer the SAR except by will or the laws of
descent and distribution. In the event of any transfer of a Corresponding SAR
(by the Participant or his transferee), the Corresponding SAR and the related
Option must be transferred to the same person or person or entity or entities.
Notwithstanding the foregoing, in no event may an SAR be transferred for
consideration absent shareholder approval.
7.05. Exercise
     Subject to the provisions of this Plan and the applicable Agreement, an SAR
may be exercised in whole at any time or in part from time to time at such times
and in compliance with such requirements as the Committee shall determine;
provided, however, that a Corresponding SAR that is related to an incentive
stock option may be exercised only to the extent that the related Option is
exercisable and only when the Fair Market Value exceeds the option price of the
related Option. An SAR granted under this Plan may be exercised with respect to
any number of whole shares less than the full number for which the SAR could be
exercised. A partial exercise of an SAR shall not affect the right to exercise
the SAR from time to time in accordance with this Plan and the applicable
Agreement with respect to the remaining shares subject to the SAR. The exercise
of a Corresponding SAR shall result in the termination of the related Option to
the extent of the number of shares with respect to which the SAR is exercised.
7.06. Employee Status
     If the terms of any SAR provide that it may be exercised only during
employment or continued service or within a specified period of time after
termination of employment or continued service, the Committee may decide to what
extent leaves of absence for governmental or military service, illness,
temporary disability or other reasons shall not be deemed interruptions of
continuous employment or service.

-12-



--------------------------------------------------------------------------------



 



7.07. Settlement
     At the Committee’s discretion, the amount payable as a result of the
exercise of an SAR may be settled in cash, shares of Common Stock, or a
combination of cash and Common Stock. No fractional share will be deliverable
upon the exercise of an SAR but a cash payment will be made in lieu thereof.
7.08. Shareholder Rights
     No Participant shall, as a result of receiving an SAR, have any rights as a
shareholder of the Company or any Affiliate until the date that the SAR is
exercised and then only to the extent that the SAR is settled by the issuance of
shares of Common Stock.
ARTICLE VIII
STOCK AWARDS
8.01. Award
     In accordance with the provisions of Article IV, the Committee will
designate each individual to whom a Stock Award is to be made and will specify
the number of shares of Common Stock covered by such awards.
8.02. Vesting
     The Committee, on the date of the award, may prescribe that a Participant’s
rights in a Stock Award shall be forfeitable or otherwise restricted for a
period of time or subject to such conditions as may be set forth in the
Agreement. By way of example and not of limitation, the Committee may prescribe
that a Participant’s rights in a Stock Award shall be forfeitable or otherwise
restricted subject to the attainment of objectives stated with reference to the
Company’s, an Affiliate’s or a business unit’s attainment of objectives stated
with respect to performance criteria established by the Committee.
8.03. Employee Status
     In the event that the terms of any Stock Award provide that shares may
become transferable and nonforfeitable thereunder only after completion of a
specified period of employment or continuous service, the Committee may decide
in each case to what extent leaves of absence for governmental or military
service, illness, temporary disability, or other reasons shall not be deemed
interruptions of continuous employment or service.
8.04. Shareholder Rights
     Unless otherwise specified in accordance with the applicable Agreement,
while the shares of Common Stock granted pursuant to the Stock Award may be
forfeited or are nontransferable,

-13-



--------------------------------------------------------------------------------



 



a Participant will have all rights of a stockholder with respect to a Stock
Award, including the right to receive dividends and vote the shares; provided,
however, that during such period (i) a Participant may not sell, transfer,
pledge, exchange, hypothecate, or otherwise dispose of shares granted pursuant
to a Stock Award, (ii) the Company shall retain custody of the certificates
evidencing shares granted pursuant to a Stock Award, and (iii) the Participant
will deliver to the Company a stock power, endorsed in blank, with respect to
each Stock Award. The limitations set forth in the preceding sentence shall not
apply after the shares granted under the Stock Award are transferable and are no
longer forfeitable.
ARTICLE IX
PERFORMANCE UNIT AWARDS
9.01. Award
     In accordance with the provisions of Article IV, the Committee will
designate each individual to whom an award of Performance Units is to be made
and will specify the number of shares of Common Stock covered by such awards.
The Committee also will specify whether Dividend Equivalent Rights are granted
in conjunction with the Performance Units.
9.02. Earning the Award
     The Committee, on the date of the grant of an award, shall prescribe that
the Performance Units will be earned, and the Participant will be entitled to
receive payment pursuant to the award of Performance Units, only upon the
satisfaction of performance objectives and such other criteria as may be
prescribed by the Committee.
9.03. Payment
     In the discretion of the Committee, the amount payable when an award of
Performance Units is earned may be settled in cash, by the issuance of shares of
Common Stock or a combination thereof. A fractional share of Common Stock shall
not be deliverable when an award of Performance Units is earned, but a cash
payment will be made in lieu thereof. The amount payable when an award of
Performance Units is earned shall be paid in a lump sum.
9.04. Shareholder Rights
     A Participant, as a result of receiving an award of Performance Units,
shall not have any rights as a shareholder until, and then only to the extent
that, the award of Performance Units is earned and settled in Common Stock.
After an award of Performance Units is earned and settled in shares of Common
Stock, a Participant will have all the rights of a shareholder as described in
Section 8.05.

-14-



--------------------------------------------------------------------------------



 



9.05. Nontransferability
     Except as provided in Section 9.06, Performance Units granted under this
Plan shall be nontransferable except by will or by the laws of descent and
distribution. No right or interest of a Participant in any Performance Units
shall be liable for, or subject to, any lien, obligation, or liability of such
Participant.
9.06. Transferable Performance Units
     Section 9.05 to the contrary notwithstanding, if the Agreement provides, an
award of Performance Units may be transferred by a Participant to the
Participant’s children, grandchildren, spouse, one or more trusts for the
benefit of such family members or a partnership in which such family members are
the only partners, on such terms and conditions as may be permitted under Rule
16b-3 under the Exchange Act as in effect from time to time. The holder of
Performance Units transferred pursuant to this Section shall be bound by the
same terms and conditions that governed the Performance Units during the period
that they were held by the Participant; provided, however that such transferee
may not transfer Performance Units except by will or the laws of descent and
distribution. Notwithstanding the foregoing, in no event may a Performance Unit
be transferred for consideration absent shareholder approval.
9.07. Employee Status
     In the event that the terms of any Performance Unit award provide that no
payment will be made unless the Participant completes a stated period of
employment or continued service, the Committee may decide to what extent leaves
of absence for government or military service, illness, temporary disability, or
other reasons shall not be deemed interruptions of continuous employment or
service.
ARTICLE X
OTHER EQUITY—BASED AWARDS
10.01. Award
     In accordance with the provisions of Article IV, the Committee will
designate each individual to whom an Other Equity-Based Award is to be made and
will specify the number of shares of Common Stock or other equity interests
(including LTIP Units) covered by such awards; provided, however, that the grant
of LTIP Units must satisfy the requirements of the partnership agreement of the
Operating Partnership as in effect on the date of grant. The Committee also will
specify whether Dividend Equivalent Rights are granted in conjunction with the
Other Equity-Based Award.

-15-



--------------------------------------------------------------------------------



 



10.02. Terms and Conditions
     The Committee, at the time an Other Equity-Based Award is made, shall
specify the terms and conditions which govern the award. The terms and
conditions of an Other Equity-Based Award may prescribe that a Participant’s
rights in the Other Equity-Based Award shall be forfeitable, nontransferable or
otherwise restricted for a period of time or subject to such other conditions as
may be determined by the Committee, in its discretion and set forth in the
Agreement. Other Equity-Based Awards may be granted to Participants, either
alone or in addition to other awards granted under the Plan, and Other
Equity-Based Awards may be granted in the settlement of other Awards granted
under the Plan.
10.03. Payment or Settlement
     Other Equity-Based Awards valued in whole or in part by reference to, or
otherwise based on, shares of Common Stock, shall be payable or settled in
Common Stock, cash or a combination of Common Stock and cash, as determined by
the Committee in its discretion; provided, however, that any shares of Common
Stock that are issued on account of the conversion of LTIP Units into Common
Stock shall not be issued under the Plan. Other Equity-Based Awards denominated
as equity interests other than shares of Common Stock may be paid or settled in
shares or units of such equity interests or cash or a combination of both as
determined by the Committee in its discretion.
10.04. Employee Status
     If the terms of any Other Equity-Based Award provides that it may be earned
or exercised only during employment or continued service or within a specified
period of time after termination of employment or continued service, the
Committee may decide to what extent leaves of absence for governmental or
military service, illness, temporary disability or other reasons shall not be
deemed interruptions of continuous employment or service.
10.05. Shareholder Rights
     A Participant, as a result of receiving an Other Equity-Based Award, shall
not have any rights as a shareholder until, and then only to the extent that,
the Other Equity-Based Award is earned and settled in shares of Common Stock.
ARTICLE XI
INCENTIVE AWARDS
11.01. Award
     In accordance with the provisions of Article IV, the Committee will
designate each individual to whom an Incentive Award is to be made.

-16-



--------------------------------------------------------------------------------



 



11.02. Terms and Conditions
     The Committee, at the time an Incentive Award is made, shall specify the
terms and conditions that govern the award. Such terms and conditions may
prescribe that the Incentive Award shall be earned only to the extent that the
Participant, the Company or an Affiliate, during a performance period of at
least one year, achieves objectives stated with reference to one or more
performance measures or criteria prescribed by the Committee. A goal or
objective may be expressed on an absolute basis or relative to the performance
of one or more similarly situated companies or a published index. When
establishing goals and objectives, the Committee may exclude any or all special,
unusual, or extraordinary items as determined under U.S. generally accepted
accounting principles including, without limitation, the charges or costs
associated with restructurings of the Company, discontinued operations, other
unusual or non-recurring items, and the cumulative effects of accounting
changes. The Committee may also adjust the performance goals for any Incentive
Award as it deems equitable in recognition of unusual or non-recurring events
affecting the Company, changes in applicable tax laws or accounting principles,
or such other factors as the Committee may determine. Such terms and conditions
also may include other limitations on the payment of Incentive Awards including,
by way of example and not of limitation, requirements that the Participant
complete a specified period of employment or service with the Company or an
Affiliate or that the Company, an Affiliate, or the Participant attain stated
objectives or goals (in addition to those prescribed in accordance with the
preceding sentence) as a prerequisite to payment under an Incentive Award.
11.03. Nontransferability
     Incentive Awards granted under this Plan shall be nontransferable except by
will or by the laws of descent and distribution. No right or interest of a
Participant in an Incentive Award shall be liable for, or subject to, any lien,
obligation, or liability of such Participant.
11.04. Employee Status
     If the terms of an Incentive Award provide that a payment will be made
thereunder only if the Participant completes a stated period of employment or
continued service the Committee may decide to what extent leaves of absence for
governmental or military service, illness, temporary disability or other reasons
shall not be deemed interruptions of continuous employment or service.
11.05. Settlement
     An Incentive Award that is earned shall be settled with a single lump sum
payment which may be in cash, Common Stock or a combination of cash and Common
Stock, as determined by the Committee.

-17-



--------------------------------------------------------------------------------



 



11.06. Shareholder Rights
     No Participant shall, as a result of receiving an Incentive Award, have any
rights as a shareholder of the Company or an Affiliate until the date that the
Incentive Award is settled and then only to the extent that the Incentive Award
is settled by the issuance of shares of Common Stock.
ARTICLE XII
ADJUSTMENT UPON CHANGE IN COMMON STOCK
     The maximum number of shares of Common Stock as to which Options, SARs,
Performance Units, Stock Awards, Incentive Awards and Other Equity-Based Awards
may be granted and the terms of outstanding Stock Awards, Options, SARs,
Performance Units, Incentive Awards and Other Equity-Based Awards shall be
adjusted as the Board determines is equitably required in the event that (i) the
Company (a) effects one or more nonreciprocal transactions between the Company
and its shareholders such as a stock dividend, extra-ordinary cash dividend,
stock split-up, subdivision or consolidation of shares that affects the number
or kind of shares of Common Stock (or other securities of the Company) or the
Fair Market Value (or the value of other Company securities) and causes a change
in the Fair Market Value of the Common Stock subject to outstanding awards or
(b) engages in a transaction to which Section 424 of the Code applies or
(ii) there occurs any other event which, in the judgment of the Board
necessitates such action. Any determination made under this Article XII by the
Board shall be nondiscretionary, final and conclusive.
     The issuance by the Company of shares of any class, or securities
convertible into shares of any class, for cash or property, or for labor or
services, either upon direct sale or upon the exercise of rights or warrants to
subscribe therefor, or upon conversion of shares or obligations of the Company
convertible into such shares or other securities, shall not affect, and no
adjustment by reason thereof shall be made with respect to, the maximum number
of shares as to which Options, SARs, Performance Units, Stock Awards, Incentive
Awards and Other Equity-Based Awards may be granted or the terms of outstanding
Stock Awards, Options, SARs, Performance Shares or Other Equity-Based Awards.
     The Committee may make Stock Awards and may grant Options, SARs,
Performance Units, Incentive Awards or Other Equity-Based Awards in substitution
for performance shares, phantom shares, stock awards, stock options, stock
appreciation rights, or similar awards held by an individual who becomes an
employee of the Company or an Affiliate in connection with a transaction
described in the first paragraph of this Article XII. Notwithstanding any
provision of the Plan, the terms of such substituted Stock Awards, SARs, Other
Equity-Based Awards, Options, Incentive Awards or Performance Units shall be as
the Committee, in its discretion, determines is appropriate.

-18-



--------------------------------------------------------------------------------



 



ARTICLE XIII
COMPLIANCE WITH LAW AND APPROVAL OF REGULATORY BODIES
     No Option or SAR shall be exercisable, no shares of Common Stock shall be
issued, no certificates for shares of Common Stock shall be delivered, and no
payment shall be made under this Plan except in compliance with all applicable
federal and state laws and regulations (including, without limitation,
withholding tax requirements), any listing agreement to which the Company is a
party, and the rules of all domestic stock exchanges on which the Company’s
shares may be listed. The Company shall have the right to rely on an opinion of
its counsel as to such compliance. Any certificate issued to evidence shares of
Common Stock when a Stock Award is granted, a Performance Unit, Incentive Award
or Other Equity-Based Award is settled or for which an Option or SAR is
exercised may bear such legends and statements as the Committee may deem
advisable to assure compliance with federal and state laws and regulations. No
Option or SAR shall be exercisable, no Stock Award or Performance Unit shall be
granted, no shares of Common Stock shall be issued, no certificate for shares of
Common Stock shall be delivered, and no payment shall be made under this Plan
until the Company has obtained such consent or approval as the Committee may
deem advisable from regulatory bodies having jurisdiction over such matters.
ARTICLE XIV
GENERAL PROVISIONS
14.01. Effect on Employment and Service
     Neither the adoption of this Plan, its operation, nor any documents
describing or referring to this Plan (or any part thereof), shall confer upon
any individual or entity any right to continue in the employ or service of the
Company or an Affiliate or in any way affect any right and power of the Company
or an Affiliate to terminate the employment or service of any individual or
entity at any time with or without assigning a reason therefor.
14.02. Unfunded Plan
     This Plan, insofar as it provides for grants, shall be unfunded, and the
Company shall not be required to segregate any assets that may at any time be
represented by grants under this Plan. Any liability of the Company to any
person with respect to any grant under this Plan shall be based solely upon any
contractual obligations that may be created pursuant to this Plan. No such
obligation of the Company shall be deemed to be secured by any pledge of, or
other encumbrance on, any property of the Company.
14.03. Rules of Construction
     Headings are given to the articles and sections of this Plan solely as a
convenience to facilitate reference. The reference to any statute, regulation,
or other provision of law shall be construed to refer to any amendment to or
successor of such provision of law.

-19-



--------------------------------------------------------------------------------



 



14.04. Withholding Taxes
     Each Participant shall be responsible for satisfying any income and
employment tax withholding obligations attributable to participation in the
Plan. Unless otherwise provided by the Agreement, any such withholding tax
obligations may be satisfied in cash (including from any cash payable in
settlement of an award of Performance Units, SARs, Incentive Awards or Other
Equity-Based Award) or a cash equivalent acceptable to the Committee. Except to
the extent prohibited by Treasury Regulation Section 1.409A-3(j), any minimum
statutory federal, state, district or city withholding tax obligations also may
be satisfied (a) by surrendering to the Company shares of Common Stock
previously acquired by the Participant; (b) by authorizing the Company to
withhold or reduce the number of shares of Common Stock otherwise issuable to
the Participant upon the exercise of an Option or SAR, the settlement of a
Performance Unit award, Incentive Award or an Other Equity-Based Award (if
applicable) or the grant or vesting of a Stock Award; or (c) by any other method
as may be approved by the Committee. If shares of Common Stock are used to pay
all or part of such withholding tax obligation, the Fair Market Value of the
shares surrendered, withheld or reduced shall be determined as of the day the
tax liability arises and the number of shares of Common Stock which may be
withheld or surrendered shall be limited to the number of shares which have a
Fair Market Value on the day preceding the date of withholding equal to the
aggregate amount of such liabilities based on the minimum statutory withholding
rates for federal, state, local and foreign income tax and payroll tax purposes
that are applicable to such supplemental taxable income.
14.05. REIT Status
     The Plan shall be interpreted and construed in a manner consistent with the
Company’s status as a REIT. No award shall be granted or awarded, and with
respect to any award granted under the Plan, such award shall not vest, be
exercisable or be settled (i) to the extent that the grant, vesting, exercise or
settlement could cause the Participant or any other person to be in violation of
the common stock ownership limit or aggregate stock ownership limit prescribed
by the Company’s Articles of Incorporation or Charter, as amended from time to
time) or (ii) if, in the discretion of the Committee, the grant, vesting,
exercise or settlement of the award could impair the Company’s status as a REIT.
ARTICLE XV
CHANGE IN CONTROL
15.01. Impact of Change in Control.
     Upon a Change in Control, the Committee is authorized to cause
(i) outstanding Options and SARs to become fully exercisable, (ii) outstanding
Stock Awards to become transferable and nonforfeitable and (iii) outstanding
Performance Units, Incentive Awards and Other Equity-Based Awards to become
earned and nonforfeitable in their entirety.

-20-



--------------------------------------------------------------------------------



 



15.02. Assumption Upon Change in Control.
     In the event of a Change in Control, the Committee, in its discretion and
without the need for a Participant’s consent, may provide that an outstanding
Option, SAR, Stock Award, Performance Unit, Incentive Award or Other
Equity-Based Award shall be assumed by, or a substitute award granted by, the
surviving entity in the Change in Control. Such assumed or substituted award
shall be of the same type of award as the original Option, SAR, Stock Award,
Performance Unit, Incentive Award or Other Equity-Based Award being assumed or
substituted. The assumed or substituted award shall have a value, as of the
Control Change Date, that is substantially equal to the value of the original
Award (or the difference between the Fair Market Value and the option price or
Initial Value in the case of Options and SARs) as the Committee determines is
equitably required and such other terms and conditions as may be prescribed by
the Committee.
15.03. Cash-Out Upon Change in Control.
     In the event of a Change in Control, the Committee, in its discretion and
without the need of a Participant’s consent, may provide that each Option, SAR,
Stock Award, Performance Unit, Incentive Award and Other Equity-Based Award
shall be cancelled in exchange for a payment. The payment may be in cash, shares
of Common Stock or other securities or consideration received by shareholders in
the Change in Control transaction or, in the case of an Incentive Award, the
entire amount that can be paid under the Award (and, if the amount payable in
settlement of an Incentive Award is based on the value of Common Stock, that
value shall be the price per share received by shareholders for each share of
Common Stock in the Change in Control transaction). Except as provided in the
preceding sentence with respect to Incentive Awards, the amount of the payment
shall be an amount that is substantially equal to (i) the amount by which the
price per share received by shareholders in the Change in Control exceeds the
option price or Initial Value in the case of an Option and SAR, or (ii) the
price per share received by shareholders for each share of Common Stock subject
to a Stock Award, Performance Unit or Other Equity-Based Award or (iii) the
value of the other securities or property in which the Performance Unit or Other
Equity-Based award is denominated. If the option price or Initial Value exceeds
the price per share received by shareholders in the Change in Control
transaction, the Option or SAR may be cancelled under this Section 15.03 without
any payment to the Participant.
15.04. Limitation of Benefits
     The benefits that a Participant may be entitled to receive under this Plan
and other benefits that a Participant is entitled to receive under other plans,
agreements and arrangements (which, together with the benefits provided under
this Plan, are referred to as “Payments”), may constitute Parachute Payments (as
hereinafter defined), that are subject to Code Sections 280G and 4999. As
provided in this Section 15.04, the Parachute Payments will be reduced pursuant
to this Section 15.04 if, and only to the extent that, a reduction will allow a
Participant to receive

-21-



--------------------------------------------------------------------------------



 



a greater Net After Tax Amount (as hereinafter defined), than a Participant
would receive absent a reduction.
     The Accounting Firm (as hereinafter defined), will first determine the
amount of any Parachute Payments that are payable to a Participant. The
Accounting Firm also will determine the Net After Tax Amount attributable to the
Participant’s total Parachute Payments.
     The Accounting Firm will next determine the largest amount of Payments that
may be made to the Participant without subjecting the Participant to tax under
Code Section 4999 (the “Capped Payments”). Thereafter, the Accounting Firm will
determine the Net After Tax Amount attributable to the Capped Payments.
     The Participant will receive the total Parachute Payments or the Capped
Payments, whichever provides the Participant with the higher Net After Tax
Amount. If the Participant will receive the Capped Payments, the total Parachute
Payments will be adjusted by first reducing the amount of any benefits under
this Plan or any other plan, agreement or arrangement that are not subject to
Section 409A of the Code (with the source of the reduction to be directed by the
Participant) and then by reducing the amount of any benefits under this Plan or
any other plan, agreement or arrangement that are subject to Section 409A of the
Code (with the source of the reduction to be directed by the Participant) in a
manner that results in the best economic benefit to the Participant (or, to the
extent economically equivalent, in a pro rata manner). The Accounting Firm will
notify the Participant and the Company if it determines that the Parachute
Payments must be reduced to the Capped Payments and will send the Participant
and the Company a copy of its detailed calculations supporting that
determination.
     As a result of the uncertainty in the application of Code Sections 280G and
4999 at the time that the Accounting Firm makes its determinations under this
Section 15.04, it is possible that amounts will have been paid or distributed to
the Participant that should not have been paid or distributed under this
Section 15.04 (“Overpayments”), or that additional amounts should be paid or
distributed to the Participant under this Section 15.04 (“Underpayments”). If
the Accounting Firm determines, based on either the assertion of a deficiency by
the Internal Revenue Service against the Company or the Participant, which
assertion the Accounting Firm believes has a high probability of success or
controlling precedent or substantial authority, that an Overpayment has been
made, the Participant must repay such amount to the Company, without interest;
provided, however, that no loan will be deemed to have been made and no amount
will be payable by the Participant to the Company unless, and then only to the
extent that, the deemed loan and payment would either reduce the amount on which
the Participant is subject to tax under Code Section 4999 or generate a refund
of tax imposed under Code Section 4999. If the Accounting Firm determines, based
upon controlling precedent or substantial authority, that an Underpayment has
occurred, the Accounting Firm will notify the Participant and the Company of
that determination and the amount of that Underpayment will be paid to the
Participant promptly by the Company.

-22-



--------------------------------------------------------------------------------



 



     For purposes of this Section 15.04, the term “Accounting Firm” means the
independent accounting firm engaged by the Company immediately before the
Control Change Date. For purposes of this Section 15.04, the term “Net After Tax
Amount” means the amount of any Parachute Payments or Capped Payments, as
applicable, net of taxes imposed under Code Sections 1, 3101(b) and 4999 and any
State or local income taxes applicable to the Participant on the date of
payment. The determination of the Net After Tax Amount shall be made using the
highest combined effective rate imposed by the foregoing taxes on income of the
same character as the Parachute Payments or Capped Payments, as applicable, in
effect on the date of payment. For purposes of this Section 15.04, the term
“Parachute Payment” means a payment that is described in Code
Section 280G(b)(2), determined in accordance with Code Section 280G and the
regulations promulgated or proposed thereunder.
     Notwithstanding any other provision of this Section 15.04, the limitations
and provisions of this Section 15.04 shall not apply to any Participant who,
pursuant to an agreement with the Company or the terms of another plan
maintained by the Company, is entitled to indemnification for any liability that
the Participant may incur under Code Section 4999. In addition, nothing in this
Section 15.04 shall limit or otherwise supersede the provisions of any other
agreement or plan which provides that a Participant cannot receive Payments in
excess of the Capped Payments.
ARTICLE XVI
AMENDMENT
     The Board may amend or terminate this Plan at any time; provided, however,
that no amendment may adversely impair the rights of Participants with respect
to outstanding awards. In addition, an amendment will be contingent on approval
of the Company’s shareholders if such approval is required by law or the rules
of any exchange on which the Common Stock is listed or if the amendment would
materially increase the benefits accruing to Participants under the Plan,
materially increase the aggregate number of shares of Common Stock that may be
issued under the Plan (other than an adjustment pursuant to Article XII) or
materially modify the requirements as to eligibility for participation in the
Plan.
ARTICLE XVII
DURATION OF PLAN
     No Stock Award, Performance Unit award, Option, SAR, Incentive Award or
Other Equity-Based Award may be granted under this Plan after February 2, 2021.
Stock Awards, Performance Unit awards, Options, SARs, Incentive Awards and Other
Equity-Based Awards granted before such date shall remain valid in accordance
with their terms.

-23-



--------------------------------------------------------------------------------



 



ARTICLE XVIII
EFFECTIVE DATE OF PLAN
     Options, Stock Awards, Performance Units, Incentive Awards and Other
Equity-Based Awards may be granted under this Plan on and after the date that
the Plan is adopted by the Board, provided that no award shall be exercisable,
vested or settled unless, within twelve months after the Board’s adoption of the
Plan, the Plan is approved by holders of a majority of the outstanding Common
Stock entitled to vote and present or represented by properly executed and
delivered proxies at a duly held shareholders’ meeting at which a quorum is
present or by unanimous consent of the shareholders.

-24-